              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    RHONDA McGOWEN, et al,

                  Plaintiffs,
             v.                       Case No. 16-13216
                                      Hon. Terrence G. Berg
    KROGER DISTRICT I, et al,         Magistrate Judge Steven R.
                                      Whalen

                  Defendants.

    ORDER GRANTING PLAINTIFFS’ MOTION TO REVIEW
       COSTS (ECF No. 114) AND DENYING COSTS TO
               DEFENDANT (ECF No. 111)
        Plaintiffs Rhonda McGowen, Susan Ganoff, and Glenda

Schnitz filed a pro se civil complaint against Defendant Kroger Dis-

trict I. Plaintiffs’ original complaint alleged “discrimination, retali-

ation, and sexual harassment” in violation of rights guaranteed by

Title VII of the Civil Rights Act of 1964. ECF No. 1; 42 U.S.C.A. §§
2000e–e-17 (West). On September 7, 2018, Magistrate Judge R. Ste-

ven Whalen issued a Report and Recommendation that recom-

mended granting Defendant’s Motion for Summary Judgment, dis-
missing Plaintiffs’ claims with prejudice. On October 31, 2018, this

Court entered an Order adopting the Report and Recommendation.

ECF No. 109.
     On November 9, 2018, Defendants timely filed a Bill of Costs,

requesting to tax costs in the amount of $7,557.65. ECF No. 111.

The Office of the Clerk taxed those costs on November 13, 2018.

ECF No. 112. Normally, this would trigger a seven-day period in

which any party can request review of the costs. See ECF No. 12,

PageID.1965. Here however, because the three Plaintiffs in this

case have proceeded through the entire lawsuit pro se, the Court

issued a modified briefing schedule, giving Plaintiffs’ 14 days to file

a motion to review the action of the Clerk or to request review by

this Court. ECF No. 113. On November 21, 2018, Plaintiffs filed a
Motion to Review Costs. ECF No. 114.

     For the reasons laid out below, the Court hereby GRANTS

Plaintiff’s Motion to Review Costs and DENIES Defendant Kroger
Co. of Michigan any fees or costs.

                    STANDARD OF REVIEW

     Rule 54(d) of the Federal Rules of Civil Procedure establishes
that the prevailing party should be allowed to tax certain costs un-

less the court directs otherwise. FED. R. CIV. P. 54(d). Costs that

may be recovered are described in 28 U.S.C. § 1920. “The prevailing

party has the burden of establishing that the expenses it seeks to

have taxed as costs are authorized by applicable federal law, includ-

ing proof of necessity and reasonableness under 28 U.S.C. § 1920.”

City of Sterling Heights v. United Nat'l Ins. Co., No. 03-72773, 2008

                                  2
 
WL 920135, at *3 (E.D. Mich. Apr. 3, 2008) (quoting Keweenaw Bay

Indian Community v. Rising, No. 2:03-CV-111, 2005 WL 3535124

(W.D. Mich. Dec. 22, 2005)). The Eastern District of Michigan has

also promulgated a Local Rule for the taxation of costs and incorpo-

rates a “Bill of Costs Handbook”1 to be used in conjunction with the

federal rules and the Local Rules of this Court. See E.D. MICH. L.R.

54.1; E.D. MICH. Bill of Costs Handbook (rev. 11/13)2; FED. R. CIV.
P. 54(d); and 28 U.S.C. §1920.

              The prevailing party must file their Bill of Costs no later than

28 days after entry of judgment. E.D. MICH. L.R. 54.1. Defendant
timely filed their Bill of Costs nine days after entry of judgment.

ECF No. 111. After the Clerk has taxed the costs, counsel for either

side may file a motion to review the action of the clerk and request
review by the Court. See E.D. MICH. L.R. 54.1; Bill of Costs Hand-

book. The Clerk taxed the costs on November 13, 2018. ECF No.

112.

              Plaintiffs in this case are three individuals proceeding pro se.3

                                                            
1 The Bill of Costs Handbook is not to be cited as legal authority. City of Ster-
ling Heights v. United Nat'l Ins. Co., No. 03-72773, 2008 WL 920135, at *3
(E.D. Mich. Apr. 3, 2008) (“The Bill of Costs Handbook … expressly provides
on its cover that it is not to be cited as legal authority.”).
2 Available at:

https://www.mied.uscourts.gov/PDFFIles/BillofCostsHandbook.pdf
3 Pro se pleadings are not held to the standard of a practicing attorney but

rather are given a liberal construction. See Martin v. Overton, 391 F.3d 710,
712 (6th Cir. 2004), citing Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Her-
ron v. Harrison, 203 F.3d 410, 414 (6th Cir. 2000) (pro se pleadings are held to
                                                               3
 
In their Motion to Review Costs, Plaintiffs said that they “cannot

accept [the] Bill of Costs.” ECF No. 114. What’s more, Defendant

did not mention an intent to seek costs—or express any belief that

they were entitled to costs—in either their Motion for Summary

Judgment or their Motion to Dismiss. ECF Nos. 70, 71. Though

Plaintiffs were not prevailing parties, the Court is unable to con-

clude that their claims were frivolous or entirely lacking in merit.

Additionally, from the record it is clear that Plaintiffs are in no po-

sition to pay Defendants’ costs. Accordingly, the Court GRANTS

Plaintiffs’ Motion to Review Costs and DENIES Defendant, Kroger
Co. of Michigan, any costs or fees incurred in defending this litiga-

tion.

                                                               CONCLUSION
              For the reasons set forth above, Plaintiff’s Motion to Review

Costs is GRANTED and Defendant Kroger Co. of Michigan’s re-

quest for costs and fees is DENIED.


SO ORDERED.

    Dated: April 4, 2019                                       s/Terrence G. Berg
                                                               TERRENCE G. BERG
                                                               UNITED STATES DISTRICT JUDGE


                                                            
“an especially liberal standard”); FED. R. CIV. P. 8(f) (“All pleadings shall be so
construed as to do substantial justice”). 
                                                                   4
 
